PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/902,841
Filing Date: 16 Jun 2020
Appellant(s): GIVE AND GO PREPARED FOODS CORP.



__________________
James Raakman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/5/22.
(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 2/7/22 from which the appeal is taken have been modified by the change to claim 10 as described below.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

It is initially noted that the relied upon translation of EP 1538102B1 was the one submitted by applicant in the IDS of 10/9/20.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1 in view of Entenmann [Pat. No. 4,002,773], Peters [Pat. No. 3,865,953], and Gics et al [Pat. No. 5,632,924].
EP 1538102B1 teaches a method for packaging foods by preparing fragile dessert food items with a marginal peripheral cup section in a preparation facility (Figure 4-6, #9-10), loading the food items into the cavities of a container (Figure 4-6, #2, 6), applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5); each protrusions having four retainers extending laterally from a distal end (Figure 4-6, #11, 14; paragraph 0025-0026), closing the lid so that the retainers overlie the marginal peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), a gap between the retainers and food item (Figure 6, #9, 11), the retainers abutting the marginal peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027). 
EP 1538102B1 does not explicitly recite decorating the food with a decoration on the upper surface of a food body (claim 1, 6, 10, 12), the retainer overlying an upper surface of the food body (claim 1), placing the container on display on a sales shelf in a retail store (claim 1), freezing the food (claim 2), thawing the food (claim 3), dispensing batter into wrappers on a baking pan and baking the batter (claim 4, 15), a 2X2 pattern of cavities (claim 6, 10, 12), the lid being integral transparent plastic (claim 7), the retainers extending past the cavity rims (claim 10), a paper wrapper (claim 14),  a portion of the food upper surface providing the undecorated section overlain by the protrusion retainer (claim 14, 18), and the paper wrapper being removable from the food and cavities (claim 16-17). 
Entenmann teaches a method for packaging cupcakes or muffins (column 4, line 1) by dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach a method for packaging muffins by providing trays a 2x2 pattern of cavities (Figure 8), placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing the baked goods (Figure 1, #42), closing a lid onto the tray (Figure 1, #56, 58), the lid having a planar upper surface with a protrusion extending down and laterally inward over the cavity rim (Figure 10, #200, 202), the lid being an integral clear plastic (column 5, line 3; Figure 10), transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001) and simply did not mention whether the cup was edible or not, since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative upper surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 1538102B1) for another (ie the cupcake/muffin of Gics et al and Entenmann) would have yielded predictable results to one of ordinary skill in the art, since using the container of EP 1538102B1 to contain cupcakes and muffins with decorative upper surfaces would have enabled transport of these baked goods over long distances while also reducing the chance of possible damage due to excess movement within the container, since the method of EP 1538102B1 would have benefited from the ability and flexibility in choosing the type of dessert item or baked good to be shipped to the consumer, and since the muffin/cupcakes would have been easily adapted to the package of EP 1537102B1 due to the presence of the peripheral undecorated portion of Entennman which would have contacted the peripheral retainers and thus prevented damage to the central decorated portion.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 2x2 configuration, integral transparent plastic lid, and retail display into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included an integral lid with plural cavities (Figure 4-6), since food containers commonly included trays with a 2x2 pattern of cavities (Figure 8), the lid being an integral clear plastic (column 5, line 3; Figure 10), and transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35) as shown by Gics et al; since consumers commonly purchased groups of four desserts for a family of four members, and since a clear plastic lid and display on a shelf would have enabled the consumer to view the quality of the foods of EP 1538102B1 prior to purchase.
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

NEW GROUNDS OF REJECTION 
Regarding claim 10, the Final Rejection of 2/7/22 incorrectly stated that EP 1538102B1 taught “the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14)”. However, Figure 6 of EP 1538102B1 clearly illustrated that the retainer (Figure 5-6, #14, 11) only extended over the cup (#9) but not the cavity rim (#6). However, Gics et al clearly taught the feature of a retainer protrusion protruding laterally inwardly of the cavity rim, as well as the cavity walls being tall enough to contact the downwardly extending retainer (Figure 10, #200, 202, 172, 174). 
With regard to claim 10, it therefore would have been obvious to one of ordinary skill in the art to incorporate the claimed retainer extending laterally over the cavity rim in the invention of EP 1538102B1, in view of Gics et al, Peters, and Entenmann; since all are directed to methods of packaging food products, since EP 1538102B1 already taught retainers which overlie the peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; since food containers commonly included the lid having a planar upper surface with a protrusion extending down and laterally inward over the cavity rim (Figure 10, #200, 202, 172, 174) as shown by Gics et al, since extending the cavity wall height (#6) of EP 1538102B1 to contact the protrusion retainer (#11, 14) would have provided a more stable position for the food product and thus prevented side-to-side movement of the food, since a retainer which contacted the upper peripheral surface a food product would also naturally extend laterally over a raised cavity rim, and since having the protrusion extend over the cavity rim would have further ensured that the decorated portion of the packaged food of EP 1538102B1, combined with Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1, in view of Entenmann, Peters, and Gics et al, as applied above, and further in view of Powell [US 2011/0031375A1].
EP 1538102B1, Entenmann, Peters, and Gics et al teach the above mentioned concepts. EP 1538102B1 do not explicitly recite removing the food from the baking pan (claim 5). Powell teaches a method for making cupcakes by placing the paper liners into a baking pan (Figure 6, #50) and removing the baked goods from the baking pan (paragraph 0005-0006). It would have been obvious to one of ordinary skill in the art to incorporate the claimed removal step into the invention of EP 1538102B1, in view of Gics et al, Peters, Entenmann, and Powell, since all are directed to methods of making desserts, since the container of EP 1538102B1 was not intended for baking, since Gics et al and Entenmann already included paper liners for baking, since baking systems commonly included placing the paper liners into a baking pan (Figure 6, #50) and removing the baked goods from the baking pan (paragraph 0005-0006) as shown by Powell, and since baking in a separate pan would have permitted the use of less expensive materials for the container of EP 1538102B1.

Claims 8, 11, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1, in view of Entenmann, Peters, and Gics et al, as applied above, and further in view of Alessi [Pat. No. 6,231,906].
EP 1538102B1, Entenmann, Peters, and Gics et al teach the above mentioned concepts. EP 1538102B1 do not explicitly recite constant abutment (claim 8), a living lid hinge (claim 11), and the undecorated portion being the top surface of a baked batter product (claim 20). Alessi teaches a method for packaging foods by preparing a food item including an baked tart shell and cake filling (Figure 6, #2, 7), placing the food in a container with cavities (Figure 6, #21), a lid with protrusions extending downwardly to constantly abut the tart shell (Figure 6, #37), and a live hinge connecting the lid and container (Figure 5, #15). It would have been obvious to one of ordinary skill in the art to incorporate the claimed constant abutment, living hinge, and baked item contact into the invention of EP 1538102B1, in view of Entenmann, Peters, Gics et al, and Alessi, since all are directed to methods of packaging desserts, since EP 1538102B1 already included retainers, a lid, and abutment; since packaged desserts commonly included a baked tart shell and cake filling (Figure 6, #2, 7), placing the food in a container with cavities (Figure 6, #21), a lid with protrusions extending downwardly to constantly abut the tart shell (Figure 6, #37), and a live hinge connecting the lid and container (Figure 5, #15) as shown by Alessi, since constant abutment would eliminated any movement of the dessert of EP 1538102B1 and thus provided safer transport and storage, since a living hinge would have prevented the lid of EP 1538102B1 from being misplaced or lost, and since abutting the baked good of the combined invention of EP 1538102B1, in view of Entenmann, Gics et al, and Alessi, would have further ensured that the food item did not move within the container.

(2) Response to Argument
Argument A
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Argument 1.1, i
	Appellant argues that the references do not disclose protrusion retainers overlying an undecorated section of the food items. Appellant also argues that the rejection was based solely upon the disclosure of EP 1538102AB1.
However, EP 1538102B1 clearly taught fragile dessert food items with a marginal peripheral cup section in a preparation facility (Figure 4-6, #9-10), applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5); each protrusions having four retainers extending laterally from a distal end (Figure 4-6, #11, 14), closing the lid so that the retainers overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11).
Entenmann teaches decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach the lid having a planar upper surface with a protrusion extending down and extending laterally over the cavities (Figure 10, #200, 202, 172, 174).
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Appellant further argues that EP 1538102B1 did not teach all of the limitations of claim 12. However, claims 12 was rejected by a combination of EP 1538102B1, in view of Gics et al, Peters, and Entenmann, as set forth above.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant also argues that the Figures of EP 1538102B1 were not drawn accurately and therefore cannot be relied upon. However, the reference must be relied upon for every thing it teaches and discloses. EP 138102B1 clearly disclosed a pair of central protrusion extending down from the lid surface to engage the peripheral cup section of the food item in order to hold it in place during shipping and storage (Figure 4-5, #14). Regardless, one of ordinary skill in the art would certainly be capable of constructing a functioning food container which held the food items in place when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenmann, and Peters.

Argument 1.1, ii
Appellant again argues that that the rejection was based solely upon the disclosure of EP 1538102AB1. However, the rejection of claim 12 was clearly made by relying upon EP 1538102B1, in view of Gics et al, Entenmann, and Peters as set forth above.
EP 1538102B1 clearly taught fragile dessert food items with a marginal peripheral cup section in a preparation facility (Figure 4-6, #9-10), applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5); each protrusions having four retainers extending laterally from a distal end (Figure 4-6, #11, 14), closing the lid so that the retainers overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11).
Entenmann teaches decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach the lid having a planar upper surface with a protrusion extending down and extending laterally over the cavities (Figure 10, #200, 202, 172, 174).
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Argument 1.1, iii
Appellant argues that the references, and Gics et al in particular, did not disclose a protrusion overlying the food item or cavity. However, the rejection is not based upon a single reference but rather a combination of references and what they would suggest to one of ordinary skill in the art.
EP 1538102B1 clearly taught fragile dessert food items with a marginal peripheral cup section in a preparation facility (Figure 4-6, #9-10), applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5); each protrusions having four retainers extending laterally from a distal end (Figure 4-6, #11, 14), closing the lid so that the retainers overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14). 
Entenmann teaches decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach the lid having a planar upper surface with a protrusion extending down and extending laterally over the cavities (Figure 10, #200, 202, 172, 174).
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Naturally, the combined invention of EP 1538102B1, in view of Gics et al, Entenamann, and Peters, disclosed a protrusion retainer extending over the undecorated perimeter food surface (Figure 13, #436-437 of Peters), as well as a protrusion retainer extending over the cavity (Figure 10, #200, 202, 172, 174 of Gics et al). One of ordinary skill in the art would certainly be capable of combining these two concepts to create a food container with the claimed protrusion retainer configuration when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenamann, and Peters.
With regard to claim 10, it therefore would have been obvious to one of ordinary skill in the art to incorporate the claimed retainer extending laterally over the cavity rim in the invention of EP 1538102B1, in view of Gics et al, Peters, and Entenmann; since all are directed to methods of packaging food products, since EP 1538102B1 already taught retainers which overlie the peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; since food containers commonly included the lid having a planar upper surface with a protrusion extending down and laterally inward over the cavity rim (Figure 10, #200, 202, 172, 174) as shown by Gics et al, since extending the cavity wall height (#6) of EP 1538102B1 to contact the protrusion retainer (#11, 14) would have provided a more stable position for the food product and thus prevented side-to-side movement of the food, since a retainer which contacted the upper peripheral surface a food product would also naturally extend laterally over a raised cavity rim, and since having the protrusion extend over the cavity rim would have further ensured that the decorated portion of the packaged food of EP 1538102B1, combined with Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
It is noted that the Figure presented as “Figure 10b” of Gics et al on page 21 of the Brief, is simply a possible interpretation produced by the applicant, and it does NOT appear in Gics et al.  Appellant also argues that the Figures of Gics et al were not drawn accurately and therefore cannot be relied upon. However, the reference must be relied upon for everything it teaches and discloses. Gics et al clearly disclosed a container with a central protrusion which overlied the food cavities as shown in Figure 10. Regardless, one of ordinary skill in the art would certainly be capable of constructing a functioning food container which held the food items in place when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenmann, and Peters.

Argument 1.1, iv
	Appellant argues that Peters des not disclose a central protrusion in the center of the lid. However, EP 1538102B1 already disclosed this concept. Peters was simply relied upon to show that peripheral retainers were commonly known and used to contact a peripheral undecorated edge of a food product and hold it in place (Figure 13 & 15, #433, 436-437).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included central retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

Argument 1.1, v
	Appellant argues that modifications to EP 1538102B1 would change the principle of operation. However, all of the cited references (EP 1538102B1, Gics et al, Peters, and Entenmann) are directed to methods of containing, protecting, preserving, and stabilizing food items. The protrusion retainer of EP 1538102B1 engaged the cup rim since the dessert itself was not a solid surface. In the course of adapting the container of EP 1538102B! to hold a muffin (such as the muffin of Entenmann) it would have been obvious to have the protrusion retainer contact the undecorated peripheral surface of the muffin since that was a relatively solid mass capable of holding the muffin in place while also resisting damage.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001) and simply did not mention whether the cup was edible or not, since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative upper surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 1538102B1) for another (ie the cupcake/muffin of Gics et al and Entenmann) would have yielded predictable results to one of ordinary skill in the art, since using the container of EP 1538102B1 to contain cupcakes and muffins with decorative upper surfaces would have enabled transport of these baked goods over long distances while also reducing the chance of possible damage due to excess movement within the container, since the method of EP 1538102B1 would have benefited from the ability and flexibility in choosing the type of dessert item or baked good to be shipped to the consumer, and since the muffin/cupcakes would have been easily adapted to the package of EP 1537102B1 due to the presence of the peripheral undecorated portion of Entennman which would have contacted the peripheral retainers and thus prevented damage to the central decorated portion.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 2x2 configuration, integral transparent plastic lid, and retail display into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included an integral lid with plural cavities (Figure 4-6), since food containers commonly included trays with a 2x2 pattern of cavities (Figure 8), the lid being an integral clear plastic (column 5, line 3; Figure 10), and transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35) as shown by Gics et al; since consumers commonly purchased groups of four desserts for a family of four members, and since a clear plastic lid and display on a shelf would have enabled the consumer to view the quality of the foods of EP 1538102B1 prior to purchase.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Appellant argues that Entenmann required baking the muffins in the food container. However, Entenmann was only relied upon to teach dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). The previously cited rejections do not require any of the other aspects of Entenmann to be incorporated into EP 1538102B1.
Appellant argues that the method of Peters could only be applied to butter. However, Peters does not make this assertion. In fact, column 1, lines 14 -20 states “it is also applicable to other foods that have certain similar physical and marketing characteristics”. 

Argument 1.1, vi
Appellant argues that the rejections did not include sufficient reasoning for combining the references. However, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001) and simply did not mention whether the cup was edible or not, since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative upper surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 1538102B1) for another (ie the cupcake/muffin of Gics et al and Entenmann) would have yielded predictable results to one of ordinary skill in the art, since using the container of EP 1538102B1 to contain cupcakes and muffins with decorative upper surfaces would have enabled transport of these baked goods over long distances while also reducing the chance of possible damage due to excess movement within the container, since the method of EP 1538102B1 would have benefited from the ability and flexibility in choosing the type of dessert item or baked good to be shipped to the consumer, and since the muffin/cupcakes would have been easily adapted to the package of EP 1537102B1 due to the presence of the peripheral undecorated portion of Entenmann which would have contacted the peripheral retainers and thus prevented damage to the central decorated portion.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 2x2 configuration, integral transparent plastic lid, and retail display into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included an integral lid with plural cavities (Figure 4-6), since food containers commonly included trays with a 2x2 pattern of cavities (Figure 8), the lid being an integral clear plastic (column 5, line 3; Figure 10), and transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35) as shown by Gics et al; since consumers commonly purchased groups of four desserts for a family of four members, and since a clear plastic lid and display on a shelf would have enabled the consumer to view the quality of the foods of EP 1538102B1 prior to purchase.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

Argument 2.0
Appellant argues that the rejection did not address a protrusion extending over the food and wrapper. However, the rejection is not based upon a single reference but rather a combination of references and what they would suggest to one of ordinary skill in the art.
EP 1538102B1 clearly taught fragile dessert food items with an undecorated peripheral cup section in a preparation facility (Figure 4-6, #9-10), applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5); each protrusions having four retainers extending laterally from a distal end (Figure 4-6, #11, 14), closing the lid so that the retainers overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14). 
Entenmann teaches decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach the lid having a planar upper surface with a protrusion extending down and extending laterally over the cavities (Figure 10, #200, 202).
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Naturally, the combined invention of EP 1538102B1, in view of Gics et al, Entenmann, and Peters, disclosed a protrusion retainer extending over the undecorated perimeter food surface (Figure 13, #436-437 of Peters), as well as a protrusion retainer extending over the cavity (Figure 10, #200 & 202 of Gics et al). One of ordinary skill in the art would certainly be capable of combining these two concepts to create a food container with the claimed protrusion retainer configuration when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenmann, and Peters.

Argument 3.0-3.1
Appellant argues that the references do not disclose the retainers overlying a marginal potion of the food adjacent the decoration portion. However, Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

Argument 4.0
Appellant argues that the rejection did not address claim 4, ie a baking pan with batter and wrappers. However, Entenmann teaches a method for packaging cupcakes or muffins (column 4, line 1) by dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach a method for packaging muffins by providing trays a 2x2 pattern of cavities (Figure 8), placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing the baked goods (Figure 1, #42), closing a lid onto the tray (Figure 1, #56, 58), the lid having a planar upper surface with a protrusion extending down (Figure 10, #200, 202), the lid being an integral clear plastic (column 5, line 3; Figure 10), transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001) and simply did not mention whether the cup was edible or not, since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative upper surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 1538102B1) for another (ie the cupcake/muffin of Gics et al and Entenmann) would have yielded predictable results to one of ordinary skill in the art, since using the container of EP 1538102B1 to contain cupcakes and muffins with decorative upper surfaces would have enabled transport of these baked goods over long distances while also reducing the chance of possible damage due to excess movement within the container, since the method of EP 1538102B1 would have benefited from the ability and flexibility in choosing the type of dessert item or baked good to be shipped to the consumer, and since the muffin/cupcakes would have been easily adapted to the package of EP 1537102B1 due to the presence of the peripheral undecorated portion of Entennman which would have contacted the peripheral retainers and thus prevented damage to the central decorated portion.

Argument 5.0-5.1
Appellant argues that claim 6 was not addressed. However, EP 1538102B1 clearly taught applying a lid with downward extending protrusions, a planar upper surface, a peripheral edge, and sidewall (Figure 4-5, #4, 14, 5).

Argument 6.0-6.1
Appellant argues that claim 10 was not fully addressed with regard to the retainer extending over the cavity. The examiner acknowledges this issue and provided further explanation in the New Grounds of Rejection section. 
Regarding claim 10, the Final Rejection of 2/7/22 incorrectly stated that EP 1538102B1 taught “the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14)”. However, Figure 6 of EP 1538102B1 clearly illustrated that the retainer (Figure 5-6, #14, 11) only extended over the cup (#9) but not the cavity rim (#6). However, Gics et al clearly taught the feature of a retainer protrusion protruding laterally inwardly of the cavity rim, as well as the cavity walls being tall enough to contact the downwardly extending retainer (Figure 10, #200, 202, 172, 174). 
With regard to claim 10, it therefore would have been obvious to one of ordinary skill in the art to incorporate the claimed retainer extending laterally over the cavity rim in the invention of EP 1538102B1, in view of Gics et al, Peters, and Entenmann; since all are directed to methods of packaging food products, since EP 1538102B1 already taught retainers which overlie the peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; since food containers commonly included the lid having a planar upper surface with a protrusion extending down and laterally inward over the cavity rim (Figure 10, #200, 202, 172, 174) as shown by Gics et al, since extending the cavity wall height (#6) of EP 1538102B1 to contact the protrusion retainer (#11, 14) would have provided a more stable position for the food product and thus prevented side-to-side movement of the food, since a retainer which contacted the upper peripheral surface a food product would also naturally extend laterally over a raised cavity rim, and since having the protrusion extend over the cavity rim would have further ensured that the decorated portion of the packaged food of EP 1538102B1, combined with Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Naturally, the combined invention of EP 1538102B1, in view of Gics et al, Entenmann, and Peters, disclosed a protrusion retainer extending over the undecorated perimeter food surface (Figure 13, #436-437 of Peters), as well as a protrusion retainer extending over the cavity (Figure 10, #200 & 202 of Gics et al). One of ordinary skill in the art would certainly be capable of combining these two concepts to create a food container with the claimed protrusion retainer configuration when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenmann, and Peters.

Declaration of Greg Petrie originally submitted 1/13/22
Appellant has also included the declaration of Greg Petrie originally submitted on 1/13/22 and included as an Appendix to this Brief.
The declaration is primarily a statement of opinion by Greg Petrie arguing that the combination of EP 1538102B1, in view of Gics et al, Entenmann, and Peters, was improper and could not be used to address the issue of a protrusion retainer contacting an undecorated peripheral portion of the food. 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the peripheral cup section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers can be designed quite differently or used in other forms (paragraph 0027); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Clearly, substitution of the solid muffin and wrapper of Entenmann for the dessert and solid cup of EP 1538102B1, in view of the retainer teachings of Gics et al and Peters, would have provided sufficient teaching and suggestion to one of ordinary skill in the art to arrive at the claimed invention.
Appellant further argues that EP 1538102B1 did not teach all of the limitations of claim 12. However, claims 12 was rejected by a combination of EP 1538102B1, in view of Gics et al, Peters, and Entenmann, as set forth above.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant also argues that the Figures of EP 1538102B1 were not drawn accurately and therefore cannot be relied upon. However, the reference must be relied upon for every thing it teaches and discloses. EP 138102B1 clearly disclosed a pair of central protrusion extending down from the lid surface to engage the peripheral cup section of the food item in order to hold it in place during shipping and storage (Figure 4-5, #14). Regardless, one of ordinary skill in the art would certainly be capable of constructing a functioning food container which held the food items in place when presented with the combined teachings and suggestions of EP 1538102B1, in view of Gics et al, Entenmann, and Peters.
It is also noted that “Corresponding Figure 5b” on page 9 of the declaration is a creation of the appellant, and it does not appear in the reference (EP 1538102B1).
Appellant argues that substituting the muffin of Enetenmann for the cup of EP 1538102B1 would destroy the reference, and that the muffin and wrapper should be placed in the cup of EP 1538102B1. However, the cup of EP 1538102B1 was used as a solid body to contain the dessert mousse and contact the retainer. The undecorated peripheral portion of the solid muffin and wrapper of Entenmann would also provide a suitable contact surface for the retainer of EP 1538102B1, without the need for a cup. A solid muffin and wrapper would no longer require the extraneous element of a cup, thus simplifying the combined package of EP 1538102B1, in view of Entenmann, as well as reducing the capital cost by eliminating the cup. It would certainly be within the skill set of one of ordinary skill to adapt the geometry of the retainer of EP 1538102B1 to adequately contact the undecorated peripheral portion of the muffin and wrapper of Entenmann and prevent movement. Peters clearly teaches this basic concept of a retainer contacting and holding a peripheral undecorated portion of a food item (Figure 13 & 15, #433, 436).
Appellant further argues that Entenmann does not disclose a baking pan. However, Entenmann clearly taught dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19), baking the batter in the liners (Figure 1, #20). Appellant appears to be arguing that a baking pan would have to be a metal tray. However, the claims do not require this.
Appellant argues that Peters did not disclose a retainer with plural protrusions. However, EP 1538102B1 already clearly taught this concept (Figure 4-6, #14, 11).


In conclusion, the perceived innovation of appellant’s food container appears to be the protrusion retainer which extends down from the lid and extends laterally to contact an undecorated food perimeter. However, these concepts are collectively known and used in the art as shown by the above references and what they would suggest to one of ordinary skill in the art. 
EP 1538102B1 discloses a food container with a pair of protrusion retainers extending down to contact and hold a dessert food item (Figure 4-6, #9-11, 14). Gics et al teach a muffin container with a protrusion retainer extending down and over the food cavity (Figure 10). Entenmann discloses a muffin with a wrapper, central decorated portion, and peripheral undecorated portion (Figure e5, #19, 23, 16). Peters discloses a food container with peripheral retainers which extend down and laterally inward to contact an undecorated peripheral surface and hold it in place (Figure 15, #433, 436). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
It should also be noted that appellant has not disclosed or argued any unexpected or unpredicted results produced by the claimed container configuration.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/DREW E BECKER/             Primary Examiner, Art Unit 1792                                                                                                                                                                                           
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/ERIK KASHNIKOW/             Supervisory Patent Examiner, Art Unit 1792   

/Jennifer McNeil/             Primary Examiner, TC 1700                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.